DETAILED ACTION
	This species requirement is in response to the application filed July 27, 2021 and the preliminary amendment filed September 28, 2021 by which claims 1-9, 10-16 and 17-20 were canceled and claims 21-34 and 35-40 were added.

					Comments on Drawings
	As a cursory review, it is noted that Figures 11 and 12, which are disclosed (see paragraphs [0021] and [0022]) as depicting the same invention/embodiment are not consistent with one another. For example, (a) Figure 11 shows three curved, and upwardly extending tabs at the front of each element 354, but these elements are not shown in Figure 12, and (b) Figure 11 shows element 354 overlapping element 330, but this does not appear to be shown in Figure 12, which shows the elements as the same size. Applicant is strongly encouraged to thoroughly review the drawings, in their entirety, and also comparing Figures 11 and 12, and correlating them to each other and to the description in the specification, i.e., paragraphs [0048]-[0049], to assure that all elements are described and the numeral depicting each element is present.
Thus, the following requirement is being set forth as best understood from the drawings.

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
(a) Figures 7-10; and 
(b) Figures 11-12. 
It is noted that Figures 1-6 are directed to “Prior Art”.
As best understood from the drawings, as discussed above, the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as:
first and second frangible tabs which appear to be shown in species (a), i.e., 142, 142 on each element 154 (as in claim 30); and 
the frangible tab aligned with a tab receiving portion, which appears to be shown in species (b), i.e., elements 342 and 311 (as in claim 35). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, based on the drawings, claim 21 (at least) is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Prior art applicable to species (b) would not be applicable to species (a), thereby warranting a different search for each species, such as through different search queries, e.g., ((frangible near tab) same (tab near receiving with (portion or opening or slot))) and thus, creating a serious search burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

				       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



February 12, 2022